El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
.El demandante y apelado presentó una moción solicitando la desestimación del recurso de apelación interpuesto por la parte demandada én este pleito, basándose en haberse es-tablecido antes. de registrarse la sentencia apelada. A su moción acompañó una certificación expedida por el Secreta-rio de la Corte de Distrito de San Juan, Sección Segunda, de la cual aparece que la sentencia de que se trata se dictó' en corte abierta el 16 de julio de 1919 y se registró a los folios 155 y 156 del Libro de Sentencias No. 6 de la dicha corte y sección, el 10 de febrero de 1920. Según los autos, la apelación se interpuso el 16 de julio de 1919. El apelado-invoca en apoyo de sus pretensiones los artículos 227 y 295-del Código de Enjuiciamiento Civil y la jurisprudencia sen-tada por esta corte en los’ casos de la Compañía -de los Fe-rrocarriles de Puerto Rico v. La Compañía Línea Férrea del *165Oeste et al., 8 D. P. R. 427, y Castrillón & Cía. v. Juez Municipal Sustituto, 27 D. P. R. 906.
La parte demandada y apelante impugnó la moción de desestimación basándose en que interpuso el recurso después de habérsele notificado por el secretario de la corte que se había dictado y registrado la sentencia y en que el artículo 295 del Código de Enjuiciamiento Civil que prescribía que las sentencias eran apelables después de registradas, fué mo-dificado por la ley de 9 de marzo de 1911, Compilación de 1911, página 902. A su impugnación acompañó el apelante un documento firmado por el Secretario de la Corte de Dis-trito de San Juan, Sección Segunda, por virtud del cual se le notificó que dicha corte había “dictado sentencia en este caso con fecha 16 de julio de 1919, que fué debidamente re: gistrada en el libro correspondiente, según consta del record de este asunto, donde podrá usted enterarse detalladamente de los términos de dicha sentencia.” En la transcripción elevada a esta Corte Suprema con motivo de la apelación, aparece incluida una sentencia que es igual a la registrada el 10 de febrero de 1920.
Al acto de la vista de la moción asistieron ambas partes por medio de sus abogados quienes informaron ampliamente al tribunal sosteniendo sus respectivas pretensiones.
Hasta aquí los autos y las partes. La cuestión envuelta ha sido estudiada y discutida por el tribunal y hemos lle-gado a la conclusión de que el recurso no debe ser desesti-mado. Expondremos las razones que existen para ello:
Hasta el año de 1911 estuvo vigente la ley (artículo 295 del Código de Enjuiciamiento Civil, No. Io.), que fijaba la fecha para apelar, contándola a partir del registro de la sen-tencia (entry of judgment). Esa ley era igual a la de California y este tribunal adoptó la jurisprudencia sentada por la Corte Suprema de dicho Estado en relación con la deses-timación de apelaciones prematuras, considerando como tales las interpuestas antes de registrarse la sentencia.
En 1911 el legislador puertorriqueño introdujo una mo-*166difieaeióu en el sistema. Volvió a la antigua práctica espa-ñola ele la notificación de las sentencias, y al redactar el estatuto no habló de sentencias registradas, sino simplemente de sentencias dictadas. Se expresó así:
“En todos los casos en que se pueda establecer el recurso de ape-lación * * será deber del secretario de la corte enviar a la parte perjudicada, o a su abogado, al dictarse la sentencia, de la cual pueda establecerse el recurso de apelación, una notificación es-crita informándole que la sentencia ha sido dictada, * * * y una copia de esa notificación será 'archivada con los autos, y el tér-mino para establecer el recurso de apelación, empesará a correr desde.la fecha del archivo de dicha notificación con los autos,” Leyes de 1911, p. 238. Las itálicas son nuestras.
Existe una clara distinción entre el acto de dictar o pro-nunciar una sentencia y el acto de registrar esa misma sen-tencia. A continuación citamos alguna jurisprudencia sobre el particulai, que tomamos del tomo 3, página 2404 de la obra “Words and Phrases Judicially Defined.”
“Existe una clara distinción entre lo que constituye el hacer o dictar una sentencia y el registro de la misma. La sentencia se hace o dicta cuando la corte la anuncia o firma la sentencia, prác-tica que es la corriente, y retorna la sentencia firmada al abogado, mientras que el registro de una sentencia constituye meramente una prueba de haberse dictado una sentencia y es un acto puramente ministerial. Barthrop v. Tucker, 70 Pac., 120, 121, 29 Wash. 666.
“El pronunciamiento de una sentencia y su registro son cosas diferentes y distintas una de la otra. Lo primero es el acto de la corte mientras que lo segundo es el acto del secretario de la corte. Vigo County v. City of Terre Haute, 46 N. E. 350, 351, 147 Ind., 134 (citándose el caso de Smith v. State, 71 Ind. 250; Chamberlain v. City of Evansville, 77 Ind. 542, 548 et seq.; Chissom v. Barboul, 100 Ind. 1; Mayer v. Haggerty, 138 Ind., 628, 38 N. E. 42).
“Registrar una sentencia es distinto a dictarla, siendo este úl-timo un acto judicial efe la corte al pronunciar la sentencia de la ley basada en los hechos como han sido establecidos por las alegaciones y el veredicto. Winstead v. Evans (Tex.), 33 S. W. 580; Martin v. Pifer, 96 Ind. 245, 248; Parrott v. Kane, 35 Pac. 243, 244, 14 Mont. 23.”
*167Siendo esto así, es necesario reconocer que la jurispru-dencia aceptada y aplicada por esta corte en relación con las apelaciones prematuras, quedó en parte afectada por la acción legislativa de 1911 a que nos hemos referido, no pu-dienclo sostenerse hoy que sea prematura y como tal deha desestimarse .una apelación interpuesta después de haberse dictado la sentencia, notificado a la parte agraviada que la sentencia se había dictado y archivado la notificación con los autos. El caso de Castrillón a que se refiere la parte de-mandante y apelada, debe considerarse limitado por esta de-cisión. Allí no se investigó el efecto de la enmienda de 1911. Simplemente se hizo aplicación de la jurisprudencia ante-riormente establecida.
Ahora bien, la conclusión a que hemos llegado no quiere decir que sostengamos que el registro de la sentencia sea innecesario. No obstante lá modificación que se hizo al ar- ■ tíeulo 227' del Código de Enjuiciamiento Civil en 1911, eli-minando de él la parte relativa al registro de la sentencia, quedaron en el código y están en todo su vigor los artículos 231 y 233, que claramente imponen al secretario de la corte de distrito el deber de llevar un libro que se titulará “Libro de Sentencias”, el de registrar en él las sentencias que dicte la corte y el de formar, inmediatamente después de regis-trada la sentencia, el legajo de la sentencia, uniendo a él, entre otras actuaciones, una copia de la sentencia misma. Y es de tal importancia que la copia de la sentencia regis-trada se eleve a este tribunal en casos de apelación, que si. así no se hiciere, podrá desestimarse el recurso de acuerdo-con la jurisprudencia establecida por esta corte en los casos de Olivari v. Sucesión Ramos, 20 D. P. R. 103; Aponte v. Freiría et al., 20 D. P. R. 93; Hernández v. Hernández, 19 D. P. R. 1041; López v. López, 19 D. P. R. 1043; Allongo v. Belaval, 19 D. P. R. 1079; González v. Acha et al., 19 D. P. R. 1208, y otros, no afectados por la enmienda de 1911.
*168La fecha en que se verifica el registro no es de importan-cia decisiva, a los efectos de la interposición del recurso. Lo que se requiere fes que cuando el caso sea definitivamente so-metido a esta Corte Suprema, la copia de la sentencia regis-trada forme parte de los autos. Y eso sucede aquí. La pro-pia parte apelada ha suplido con su actuación el defecto que existía y hoy está ante nosotros la copia de la sentencia no sólo dictada, si que también registrada.
Habiéndose, pues, interpuesto la apelación en tiempo y figurando en los autos la copia de la sentencia registrada, no ha lugar a la desestimación del recurso.

Sin lugar la desestimación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.